Citation Nr: 1516374	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a thoracic and lumbar spine disability, with degenerative disc disease, status post L4-5 laminectomy and right facectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a low back disability.

In June 2013, the Veteran testified before the Board.  A transcript of the hearing is of record.

This matter was previously before the Board in July 2014 at which time the issue above were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining VA treatment records.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's back condition is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for a spine condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice was provided in December 2011.

With regard to the duty to assist, the claims file includes records of treatment reported by the Veteran, including service treatment records, and records of VA treatment.  At the Board hearing, the Veteran stated that he had begun to seek treatment for low back pain upon returning from service in 1965 at the Sioux Falls VA medical center.  He stated that he had sought such treatment there for many years, including in the 1970s.  A review of the claims file reflects VA treatment records from that facility beginning in August 1981.  Upon remand, a request to obtain records prior to 1981 was made.  There is a response from the Sioux Falls VA Medical Center (VAMC) dated in September 2014 including an Inpatient Stay record covering October 28, 1975 to November 5, 1975.  It is noted in a memorandum dated in October 2014 that the VAMC had no older records.  The Board concludes that all efforts have been exhausted to obtain any existing VA treatment records.  The Veteran has not identified any other relevant evidence that has not been requested or obtained.
The Veteran was afforded a VA examination in June 2012.  The Board finds that the VA examination is adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran contends that while in service, he fell from a deuce and a half truck and injured his back.

The service treatment records (STR) do not evidence an injury to the low back or a back disability.  There are no complaints, diagnosis or treatment of any back disability.  On his Report of Medical History before his separation dated in March 1965, there are no complaints of back trouble.  On the separation examination report dated in March 1965, the block noting normal results of clinical evaluation of the spine is not checked.  In the comments section, the examiner wrote, "2 [inch] scar R [right] leg."  It seems clear that the examiner intended to not check the block below spine labeled "identifying body marks, scars, tattoos."  Given the comments on the examination report, it is clear that the examiner found normal results after clinical evaluation of the spine, despite not checking that box.

The Veteran underwent a VA examination in June 2012.  The report notes that the Veteran "is claiming that his low back condition is due to a fall from a deuce and a half (2.5 ton cargo truck) during service.  STRs show separation exam on March 30, 1965 showing normal discharge exam and no report of a fall...  Medical records from McKennan in 1979 do not indicate any back problems and show instead that he was admitted for a recurrent GI bleed...  Medical records indicate a motor vehicle accident on June 8th of 1995 where they were struck from the passenger side while he was driving (T bone type of injury).  He developed low back pain and numbness in his legs.  On 6-15-95, the office note indicated that he denies any prior history of back injury.  He does work as a maintenance person...  On 6-15-95 LS spine films show mild marginal spur formation with minimal decrease in the height of the L4-L5 disc space.  (This is thirty years from his period of service)."

The report continues: "He had another back injury at work on 6-24-96 and at that time he was just bending over helping someone lift something and developed pain.  On 7-1-96 he was diagnosed with left lumbar muscle spasm and strain and was neurologically intact.  Then again on 5-25-97 he fell from a ladder while at work and a CT scan of his LS spine showed fractures of the right transverse processes from L1 to L3.  By follow-up exam on 6-30-97 he stated that he was having minimal pain.  He did fine with physical therapy and even did well with lifting a 45-50 pound weight.  Then on 5-14-99 he complained of bilateral leg pain...  Then was referred to Neurosurgery by his primary care physician in March 2009 with a several month history of severe pain.  On May 7, 2009 he was seen by [Dr W.] at Sanford Neurosurgery department and states he has had back pain with some bilateral leg pain for the last six months without any specific injury...  On May 4, 2009 [a] MRI of the LS spine showed mild degenerative changes at multiple levels but worse at L4-L5...  He received epidurals x 4 at L4-L5, and then without relief went on to have surgery in December 2009 consisting of right L4-L5 decompression and interbody fusion.  He has had significant reduction of his pain noted post-op.  During a follow-up visit on 3-2-2010 was released back to work without limitations.  Then was seen again for recurrent low back pain.  [A] MRI...on 10-20-2010 showed mild disk extrusion at L5-S1.  Mild disk disease and degenerative change in vertebral bodies T12 to L3 unchanged.  At the L4-5 level he has had partial laminectomy and facetectomy on the right with placement of a cage and a rod and pedicle screws.  Instrumentation appeared to be in satisfactory positon.  Neurosurgeon felt that the fusion was stable with flexion and extension views.  He was seen again at the Pain Clinic and given epidural blocks at the S1 level on 11-17-10 and again on 1-16-11 with comment of at least 50% reduction in pain.  Followup MRI of LS spine for back pain and right leg pain showed spinal stenosis L3-L4..."

The report continues: The Veteran "feels that he fell out of a cargo truck coming out of Air Force Temple base in Seoul Korea.  He [alleges that he] fell out of the back [and] had his M16 on his shoulder [that] caught his back on the right side.  He had initial pain and then got worse as the years went on especially bad since the last few years.  He has daily pain in his lower right back and S1 joint and sometimes goes into his right groin and into his right leg and foot.  Very rarely goes into his left leg.  Has intermittent numbness of his right foot.  Now having chronic right lower back [pain] day to day [that] is 8/10...and worse without the pain medication..."

The examiner opined that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness."  The examiner provided the following rationale: "1) No documented injury to his back in service...  2) No service notes that indicate back problems incurred in service.  3) Normal Discharge from service exam on March 30, 1965 and no report of back pain on the history and no report of a back injury then.  4) No complaints of low back pain until at least 30 years later as documented from his primary care doctor notes beginning in 1995 and a motor vehicle accident at that time.  5) No documentation of history of back pain on an exam at McKennan hospital dated 1979.  5) On 6-15-95 there is a medical note regarding low back pain and the past history states that there was no prior history of injury to his back (prior to the recent MVA).  6) Notes from Orthopedist more recently (2009) indicate a history of severe low back pain for several months and no documentation that it has been chronic from period of service.  7) Documented injury in that he slipped and fell at work injuring his back and hitting his head on 5-24-10."

The VA treatment records show extensive treatment for back pain.  However, the examiner discussed the pertinent records in the examination report and none of the other treatment reports any information helpful to deciding the Veteran's claim.  Importantly, none of the treatment records provide evidence that the Veteran's current back condition is related to a fall during service of any other incident during service.  Also, the records from the 1970s do not mention any back problems or pain.

The Board also considered the lay evidence provided by the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the back condition at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  The Board notes that as the Veteran was separating from service in 1965, there was no mention of a back problem.  The earliest evidence of back pain is three decades after service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, the lack of any medical evidence of a back problem for many years after service lessens the credibility of the lay evidence.

The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a thoracic and lumbar spine disability, with degenerative disc disease, status post L4-5 laminectomy and right facectomy, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


